United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 98-2418
                                 ___________

Mid-South Road Builders, Inc.,         *
                                       *
             Appellant,                *
                                       *
       v.                              *
                                       *
Howard Williams, Individually and as *
Administrator, Arkansas Contractor     *
Licensing Board; James Edward,         *
Chairman, Individually and as a        *
Member of the Arkansas Contractor      *
Licensing Board; Randy McNulty,        *
Vice-Chairman, Individually and as a   *
Member of the Arkansas Contractor      * Appeal from the United States
Licensing Board; Roger Richmond,       * District Court for the
Secretary, Individually and as a       * Eastern District of Arkansas.
Member of the Arkansas Contractor      *
Licensing Board; Ray Nabholz,          *      [UNPUBLISHED]
Individually and as a Member of the    *
Arkansas Contractor Licensing Board; *
Silas Snow, Individually and as a      *
Member of the Arkansas Contractor      *
Licensing Board; Phil Johnson,         *
Individually and as a Member of the    *
Arkansas Contractor Licensing Board; *
George McGill, Individually and as a   *
Member of the Arkansas Contractor      *
Licensing Board,                       *
                                       *
             Appellees.                *
                                  ___________
                           Submitted: December 29, 1999
                               Filed: January 13, 2000
                                   ___________

Before RICHARD S. ARNOLD, BEAM, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

       Mid-South Road Builders, Inc. (Mid-South) appeals the district court’s1 adverse
grant of summary judgment in this 42 U.S.C. § 1983 procedural due process action
arising from the non-renewal of its Arkansas contractor’s license. After a de novo
review, considering the evidence in a light most favorable to Mid-South, see Spitzmiller
v. Hawkins, 183 F.3d 912, 914-15 (8th Cir. 1999), we affirm for the reasons stated by
the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable George Howard, Jr., United States District Judge for the Eastern
District of Arkansas.
                                          -2-